DETAILED ACTION
Response to Amendment
In the amendment dated 7/2/2021, the following has occurred: Claims 1 and 4 have been amended; and claims 2 and 9 have been cancelled.
The objection of the abstract has been withdrawn in response to the amendment of the specification.
Claims 1 and 3-8 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 7/2/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kubo et al., US 20080044704 (hereinafter, Kubo; as cited on the IDS) or Kubo in view of Thampan et al., US 20160043419 (hereinafter, Thampan).
As to Claim 1:
	Kubo discloses a fuel cell (see “… fuel cell…”, Abstract), comprising:
a power generation unit configured to react hydrogen and oxygen so as to generate electricity (see “… generate power… hydrogen is supplied… air pressurized…”, [0042, 0010]);
a plurality of storage containers that are detachable/connectable and house hydrogen absorbing alloy storing hydrogen to be supplied to the power generation unit (see “… hydrogen storage tanks are connected…”, [0031] – the tanks are connected to the pipes and thus they can inherently be disconnected/detached from the pipes as well);
a heat medium passage through which a heat medium for heating the plurality of storage containers flows (see “… heat medium passage 15… a long life coolant is used as a heat medium that flows…”, [0028], Fig. 1); and
a temperature control unit configured to control temperature of the heat medium (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23…”, Abstract, [0013, 0038]),
wherein a plurality of branch passages for heating the plurality of storage containers (see “… heat medium passage 15 includes a first portion 15a… second portion 15b… third portion 15c…”, [0034], Fig. 1);
the temperature control unit can carry out a first temperature control mode of controlling the temperature of the heat medium to be equal to or higher than a predetermined first temperature, and a second temperature control mode of controlling the temperature of the heat medium to be equal to or higher than a predetermined second temperature that is higher than the first temperature, and (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23… When the temperature is lower than or equal to a predetermined temperature, the controller 30 controls the third and fourth… valves… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…  the predetermined temperature is set at a temperature in which water on the hydrogen reaction surface of the fuel cell 11 freezes…”, Abstract, [0013, 0038-0040, 0044-0046] – note that the temperature of the heat medium can be set equal to a predetermined temperature (temperature mode 1) or higher than the predetermined temperature (temperature mode 2) depending on the pressure of the hydrogen storage tank 12.  In a fully charged state or unused stage, the controller controls the supply of hydrogen based on the temperature and pressure sensor of the hydrogen storage to efficiently supplied hydrogen to the fuel cell); 
a temperature control unit where the second temperature control mode is to be carried where the heat medium does not flow through a branch passage for heating the unused storage container (see [0044-0046] – it is noted that the control unit is able to control the valve allowing the fuel cell system to open and close the flow of coolant medium into the containers, especially the one that is not being used.  Note that the fuel cell system of Kudo has the same structures and is capable to stopping and opening flow through the system, it is capable of performing the step as shown.  It is noted that the claim is directed to an apparatus and not a method step.  Thus, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations), 
the temperature control unit starts heating of the unused storage container after the temperature control unit carries out the second temperature control mode and the temperature of the heat medium becomes equal to or higher than the second temperature (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23… When the temperature is lower than or equal to a predetermined temperature, the controller 30 controls the third and fourth… valves… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…  the predetermined temperature is set at a temperature in which water on the hydrogen reaction surface of the fuel cell 11 freezes…”, Abstract, [0013, 0038-0040, 0044-0046];  “… the predetermined temperature for determining whether the heat medium has been used to cool the fuel cell 11 is supplied to heat exchanger 18 maybe higher than the temperature at which water existing on the hydrogen reaction surface of the fuel cell 11…”, [0076] – as disclosed above, the temperature of the heat medium can be set to be higher than the predetermined temperature or second mode temperature, and the heat medium then can be sent to the heat exchanger to heat the hydrogen storage containers 12).
Regarding the limitation “unused storage container”, it is noted that when the hydrogen storage tank 12 are first connected to the pipe of the fuel cell system, they are considered to be unused or new storage container.  
In the alternative, Kubo does not disclose a temperature control unit where the second temperature control mode is to be carried where the heat medium does not flow through a branch passage for heating the unused storage container.
In the same field of endeavor, Thampan also discloses a fuel cell having fuel cartridge/tank [0022] similar to that of Kubo.  Thampan further teaches that a control unit can adjust the flow rate of coolant fluid in the heat pipes as to achieve a certain operation load and further can control the heater layer as to keep unused cartridge to be in ranges from 25 degree C to 125 degree C, or from 25 degree C to 90 degree C [0041].  Thus, Thampan has fully envisioned stopping the of coolant medium into certain cartridge by basing on the temperature of the coolant medium.
For the reasons above, it would have been obvious to a person skilled in the art before the effective date of the instant application as to modify the control unit of Kubo as to incorporate an additional step of stopping coolant medium into certain cartridge by basing on the temperature of the coolant medium as Thampan taught that by adjusting the flor rate of coolant fluid into the heat pipes and unused cartridge can keep the cartridge within the certain temperature range and allow the fuel cell to achieve a certain operation load.
As to Claim 3:
	Kubo discloses the temperature control unit finishes the second temperature control mode and caries out the first temperature control mode after the temperature control unit carries out the second temperature and the temperature of the heat medium becomes equal to or higher than the second temperature (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23… When the temperature is lower than or equal to a predetermined temperature, the controller 30 controls the third and fourth… valves… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…  the predetermined temperature is set at a temperature in which water on the hydrogen reaction surface of the fuel cell 11 freezes…”, Abstract, [0013, 0038-0040, 0044-0046];  – as noted above, the temperature of the heat medium can be set to be set equal to a freezing temperature of water on the hydrogen reaction surface of the fuel cell; this temperature is refers to as the first temperature or mode 1.  While Kubo does not disclose a step order of starting the second temperature and then transits to the first temperature, it is noted that the claim is directed to an apparatus and not a method step.  Since Kubo has already disclosed that the controller of Kubo is capable of achieving a first temperature (equal to freezing temperature of water) and a second temperature (greater than a freezing temperature of water), Kubo discloses a controller capable to performing such claimed limitation and is inherently the same as the claimed controller).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations)
As to Claim 4:
	Kubo discloses the heat medium passage includes:
the plurality of branch passages for heating the plurality of storage containers (see “… heat medium passage 15 includes a first portion 15a… second portion 15b… third portion 15c…”, [0034], Fig. 1); and
(see “… a third electromagnetic valve V3… valve V4…”, [0036], Fig. 1), and
the temperature control unit carries out the second temperature control mode in a state where an on-off valve of a branch passage for heating the unused storage container is closed and an on-off valve of a branch passage for heating the other storage container (see “… controller 30 controls… valves V3 and V4… in a manner that the heat medium that had been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…”, [0038-0040], Fig. 1).
As to Claim 5:
	Kubo discloses further comprising a detector configured to detect respective pressures in the plurality of storage containers or respective temperatures of the plurality of the storage containers (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039]),
wherein the temperature control unit determines whether the second temperature control mode is to be carried out or not based on a pressure in the unused storage container detected by the detector, or a temperature related to the unused storage container detected by the detector (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039] - as noted above, the temperature of the heat medium can be higher than freezing temperature of water or the second mode temperature, and the controller is controlling the temperature of the heat medium based on the pressure sensor and the temperature sensor).
As to Claim 6:
	Kubo discloses further comprising a plurality of hydrogen supply valves configured to open and close flow of hydrogen to be supplied from the plurality of storage containers to the power generation unit (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039]),
wherein the detector includes a plurality of pressure sensors (see “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26…”, [0039]), and
the respective pressure sensors are arranged upstream the respective hydrogen supply valves in flow of hydrogen (see “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26…”, [0039] – the pressure sensors 26 is located adjacent to the hydrogen storage tank or upstream of the hydrogen flow passage).
As to Claim 7:
	Kubo discloses that the unused storage container is a storage container newly attached to the fuel cell (see “… hydrogen storage tanks are connected…”, [0031] – the tanks are connected to the pipes and thus they can inherently be disconnected/detached from the pipes as well).
Regarding the limitation “unused storage container… newly attached…”, it is noted that when the hydrogen storage tank 12 are first connected to the pipe of the fuel cell system, they are considered to be unused or new storage container.  

As to Claim 8:
	Kubo discloses that the second temperature control mode is carried out when a new storage container is attached (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039] - as noted above, the temperature of the heat medium can be higher than freezing temperature of water or the second mode temperature, and the controller is controlling the temperature of the heat medium based on the pressure sensor and the temperature sensor).
Regarding the limitation “… when a new storage container is attached…”, it is noted that when the hydrogen storage tank 12 are first connected to the pipe of the fuel cell system, they are considered to be unused or new storage container and the fuel cell system can then be started with heating the heat medium greater than a predetermined temperature or second temperature mode as discussed above.  

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive.
Applicant’s main contention is that Kubo does not disclose the newly added limitation.  However Kubo does disclose a temperature control unit where the second temperature control mode is to be carried where the heat medium does not flow through a branch passage for heating the unused storage container (see [0044-0046] – it is noted that the control unit is able to control the valve allowing the fuel cell system to open and close the flow of coolant medium into the containers, especially the one that is not being used.  Note that the fuel cell system of Kudo has the same structures and is capable to stopping and opening flow through the system, it is capable of performing the step as shown.  It is noted that the claim is directed to an apparatus and not a method step.  Thus, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations).
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723